Per Curiam.

Cleveland Steel argues that the commission’s VSSR award was an abuse of discretion because (1) Ohio Adm.Code 4121:1 — 3—03(J)(1) does not sufficiently advise employers of the safety measures applicable to employees *580working on poles or steel frame construction; and (2) claimant’s husband died because of a heart attack, not from his industrial injury. Cleveland Steel also contends that the court of appeals erred by failing to consider its objections to the magistrate’s report. We reject all these arguments and affirm the court of appeals’ judgment denying the requested writ of mandamus.
Ohio Adm.Code 4121:l-3-03(J)(l) provides:
“Lifelines, safety belts and lanyards shall be provided by the employer and it shall be the responsibility of the employee to wear such equipment when engaged in securing or shifting thrustouts, inspecting or working on overhead machines that support scaffolds, or on other high rigging, on steeply pitched roofs, by employees at work on poles or steel frame construction, by employees working on all swinging scaffolds, by all employees exposed to hazards or falling when the operation being performed is more than fifteen feet above ground or above a floor or platform, and by employees required to work on stored material in silos, hoppers, tanks and similar storage areas. Lifelines and safety belts shall be securely fastened to the structure and shall sustain a static load of no less than five thousand four hundred pounds.” (Emphasis added.)
Cleveland Steel argues that this rule does not clearly require safety belts, lanyards, or lifelines when employees are working on poles or steel frame construction at heights under fifteen feet. We disagree. The fifteen-foot height standard applies only to operations that are not specified in the rule and that expose employees to “hazards of falling.” State ex rel. Taylor v. Indus. Comm. (1994), 70 Ohio St.3d 445, 448, 639 N.E.2d 101, 104. Thus, the commission properly applied Ohio Adm.Code 4121:l-3-03(J)(l) to the injury sustained by claimant’s spouse after he fell only ten feet, seven inches.
Nor are we persuaded by Cleveland Steel’s argument that claimant’s spouse died of a heart attack rather than his fall. The autopsy report represents some evidence that although David had experienced “pulmonary edema,” he was killed by the head injury he sustained from his fall. This evidence supports the commission’s having already allowed Stewart’s death claim and precludes this court and the court of appeals from disturbing the commission’s order through mandamus. State ex rel. Burley v. Coil Packing, Inc. (1987), 31 Ohio St.3d 18, 31 OBR 70, 508 N.E.2d 936.
Finally, Cleveland Steel claims that the court of appeals did not consider its objections to the magistrate’s report, even though the court granted its request for leave to clarify the objections. We find no reversible error.
In its initial effort to object to the magistrate’s report, Cleveland Steel noted only its general disagreement with the report, although it incorporated its hearing brief by reference. Claimant asserted that these objections were not stated with particularity as required by Civ.R. 53(E)(3)(b). In response, Cleve*581land Steel moved for leave to clarify the objections, and, in the same motion, it specified objections that summarized its arguments to the magistrate, again citing its hearing brief as support.
The court of appeals granted the motion for leave to clarify, but Cleveland Steel filed nothing further to separately document the additions to its objections. Since Cleveland Steel had apparently elected to stand on its motion, the court of appeals proceeded to judgment based on the record before it. The court adopted the magistrate’s report, but not without observing that Cleveland Steel’s original objections remained too general.
To some, this ruling may seem unnecessarily strict. But the fact remains that Cleveland Steel asserted the same arguments for relief before the magistrate as it did in its objections, and the court of appeals indisputably rejected these arguments in adopting the magistrate’s report. We see no reason to elevate form over substance by now returning this to the court of appeals to again reject these arguments. Accordingly, we do not reverse on this basis.
For these reasons, we affirm the court of appeals’ judgment denying a writ of mandamus to vacate Stewart’s VSSR award.

Judgment affirmed and writ denied.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.